       Case 3:20-cv-00243-MMD-WGC Document 21 Filed 04/24/20 Page 1 of 5



1    AARON D. FORD
      Attorney General
2    GREGORY L. ZUNINO, Bar No. 4805
      Deputy Solicitor General
3    State of Nevada
     100 N. Carson Street
4    Carson City, Nevada 89701-4717
     Tel: (775) 684-1237
5    E-mail: gzunino@ag.nv.gov

6    Attorneys for Barbara Cegavske

7

8                            UNITED STATES DISTRICT COURT

9                                     DISTRICT OF NEVADA

10   STANLEY WILLIAM PAHER, TERRESA                      Case No. 3:20-cv-00243
     MONROE-HAMILTON, and GARRY
11   HAMILTON,
                                                  DECLARATION OF WAYNE THORLEY IN
12                      Plaintiffs,                  OPPOSITION TO MOTION FOR
                                                      PRELIMINARY INJUNCTION
13   vs.

14   BARBARA CEGAVSKE, in her official
     capacity as Nevada Secretary of State,
15   DEANNA SPIKULA, in her official
     capacity as Registrar of Voters for Washoe
16   County,

17                      Defendants.

18
19

20

21

22

23

24

25

26

27

28

                                                  -1-
       Case 3:20-cv-00243-MMD-WGC Document 21 Filed 04/24/20 Page 2 of 5



1          I, WAYNE THORLEY, declare as follows:

2          I am the Deputy of Elections for the Nevada Secretary of State. I was appointed to

3    the position of Deputy of Elections pursuant to NRS 225.060(1), and I have held the

4    position since October 21, 2015. I have personal knowledge of the matters set forth below,

5    and if called upon to testify in the above-captioned matter, I would testify as follows:

6          1.     NRS 293.2725(1)      requires   first-time   voters   in Nevada to      present

7    identification and proof of residency before being allowed to vote, whether in person or by

8    mail. However, NRS 293.2725(2)(b) waives the requirement to present identification and

9    proof of residency for first-time voters if election officials are able to match the voter’s

10   driver’s license number, ID card number or social security number with personal

11   identifier on file with the Nevada Department of Motor Vehicle (DMV) or Social Security

12   Administration (SSA).

13         2.     When voter registration applicants register (1) by mail, (2) through the DMV

14   by appearing in person or using the DMV's on-line system, or (3) via the Secretary of

15   State's on-line system, the overwhelming majority of those applicants are positively

16   matched to the personal identifiers on file with the DMV or the SSA. The match is made

17   through automated systems, and to the best of my knowledge, the systems are highly

18   reliable.

19         3.     Voters who are positively matched to personal identifiers on file with the

20   DMV or SSA are not required to present identification and proof of residency before

21   voting, even if they are voting for the first time in Nevada. They can simply vote in

22   person or by mail without submitting to additional verification processes.

23         4.     With respect to the few voters who are not positively matched to personal

24   identifiers on record with the DMV or SSA—almost always because of a typographical or

25   printing error in their application to register to vote—those voters must present

26   identification and proof of residency before voting. This requirement is not waived simply

27   because county elections officials will be mailing them ballots for the June 9, 2020

28   primary election.

                                                  -2-
       Case 3:20-cv-00243-MMD-WGC Document 21 Filed 04/24/20 Page 3 of 5



1          5.     Voters who must present identification and proof of residency before voting

2    are referred to as “ID-required” voters. The ballot return envelope for ID-required voters

3    is different than the return envelopes for all other voters.

4          6.     The return envelope for ID-required voters indicates on the envelope flap

5    that the voter must return a copy of the voter’s identification and proof of residency. If

6    the required identification and proof of residency is not provided, the vote will not be

7    counted.

8          7.     ID-required voters represent a very small percentage of all registered voters.

9    I can confidently estimate that the percentage of ID-required voters in Washoe Co unty is

10   less than 1% of all registered voters.

11         8.     Five states currently conduct elections entirely by mail. These are Oregon,

12   Washington, Colorado, Utah, and Hawaii. In Nevada, mailing precincts (as opposed to

13   absent ballot precincts) have been used on a very small scale for many years without any

14   incidents of election fraud. I am personally unaware of a single instance of confirmed or

15   alleged fraud in Nevada’s traditional mailing precincts.

16         9.     In recent Nevada elections, the numbers of ballots that were cast by the

17   voters in mailing precincts is statistically significant, thus providing a reasonable sample

18   of ballots cast without incident. The numbers are as follows:

19                2018 General – 3,879

20                2018 Primary – 2,273

21                2016 General – 6,069

22                2016 Primary – 362

23                2014 General – 4,288

24         10.    For the 2020 primary election in Nevada, the Secretary of State, in

25   partnership with Nevada’s 17 county election officials, developed a plan to implement an

26   all-mail election in order to diminish the spread of COVID-19. The decision to hold the

27   all-mail primary was announced to the public on March 24, 2020.

28

                                                  -3-
       Case 3:20-cv-00243-MMD-WGC Document 21 Filed 04/24/20 Page 4 of 5



1          11.    Although voters will have limited options to vote in person, the goal of

2    Nevada’s state and local election officials is to strongly encourage widespread voter

3    participation by mail. Among other reasons related to voter access, the decision was

4    made to establish at least one physical polling place in each of Nevada’s counties and in

5    Carson City in order to accommodate the same-day registration requirements enacted by

6    the 2019 Nevada Legislature.

7          I declare under penalty of perjury under the law of the United States of America

8    that the foregoing is true and correct to the best of my knowledge.

9          Executed this 24th day of April, 2020.

10

11                                                  /s/ Wayne Thorley
                                                    WAYNE THORLEY
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                 -4-
       Case 3:20-cv-00243-MMD-WGC Document 21 Filed 04/24/20 Page 5 of 5



1                                        CERTIFICATE OF SERVICE

2           I certify that I am an employee of the Office of the Attorney General, State of

3    Nevada, and that on this 24th day of April, 2020, I filed with this Court’s CM/ECF

4    electronic filing system, DECLARATION OF WAYNE THORLEY IN SUPPORT OF

5    OPPOSITION TO MOTION FOR PRELIMINARY INJUNCTION, and served by

6    electronic mail to the address listed below:

7    David O’Mara, Esq.
     The O’Mara Law Firm, P.C.
8    311 E. Liberty Street
     Reno, Nevada 89501
9    David@omaralaw.net
     Attorneys for Plaintiffs
10
     James Bopp, Jr., Esq.
11   Richard E. Coleson, Esq.
     Corrine L. Youngs, Esq.
12   Amanda L. Narog, Esq.
     The Bopp Law Firm, PC
13   1 South Sixth Street
     Terre Haute, IN 47807
14   jboppjr@aol.com
     rcoleson@bopplaww.com
15   cyoungs@bopplaw.com
     anarog@bopplaw.com
16   Pro Hac Vice Pending
     Attorneys for Plaintiffs
17
     Herbert Kaplan, Esq.
18   Washoe County Registrar of Voters
     1001 E. 9th Street, Bldg. A
19   Reno, Nevada 89512
     hkaplan@da.washoecounty.us
20   Attorneys for Defendant Registrar of Voters

21

22                                                   _____________ ________
23                                                   An employee of the Office
                                                     of the Attorney General
24

25

26

27

28

                                                    -5-
